Citation Nr: 1032139	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the issue of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to July 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in San Diego, California 
(RO).

The appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) (West 
2002).

The reopened issue of entitlement to service connection for 
tinnitus is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  An October 2007 rating decision declined to reopen the 
Veteran's claim for service connection for tinnitus; he did not 
appeal that decision.

2.  The additional evidence received since the time of the final 
October 2007 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
tinnitus.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for October 2007 rating is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify claimants of information and evidence necessary to 
substantiate the claim and redefined its duty to assist her in 
obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  Given the favorable disposition of the action here, 
which is not prejudicial to the Veteran, the Board need not 
assess VA's compliance with the VCAA in the context of the issue 
of whether new and material evidence has been submitted to reopen 
the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In this case, the Veteran contends that he has submitted new and 
material evidence to reopen his claim for entitlement to service 
connection for tinnitus.  He continues to assert that his 
currently diagnosed tinnitus is related to inservice acoustic 
trauma, or alternatively, to a service-connected disorder.

Pertinent procedural regulations provide that "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 U.S.C.A. § 
5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim 
for service connection which has been previously and finally 
disallowed requires that new and material evidence be presented 
or secured since the last final disallowance of the claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The 
regulation regarding new and material evidence was recently 
amended.  Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 
3.156(a) (2009).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The Veteran's request to reopen his claim 
of entitlement to service connection for tinnitus was filed in 
June 2008.  Therefore, the current, amended regulation applies.

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

The RO denied service connection for tinnitus in October 2007, 
and notified the Veteran of the decision that same month.  The 
rating decision was not appealed and that decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).  The matter under consideration in 
this case at that time was whether the Veteran's tinnitus was 
related to his military service.  In order for the Veteran's 
claim to be reopened, evidence must have been presented or 
secured since the October 2007 rating decision which is relevant 
to, and probative of, that matter.

To determine whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to the 
record since the last time the claim was denied on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of the 
new evidence is presumed for the purpose of determining whether 
the new evidence is material.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence of record at the time of the October 2007 rating 
decision included the Veteran's service treatment records; the 
February 2004, May 2004, November 2005, March 2007, and September 
2007 VA examination reports; VA outpatient treatment records 
dated from August 2003 to March 2007; and the Veteran's wife's 
November 2005 lay statement.   The additional evidence added to 
the record since the October 2007 rating decision includes 
private treatment records dated from April 2003 to June 2008, VA 
outpatient treatment records dated from September 2007 to April 
2009, and a June 2008 private opinion letter.

The RO denied the Veteran's claim for entitlement to service 
connection for tinnitus in October 2007, and at that time, there 
was no evidence that the Veteran's tinnitus was related to 
service.  However, a June 2008 VA outpatient treatment record 
contains an examining nurse practitioner's opinion concerning the 
relationship between the Veteran's military service and his 
tinnitus, and a June 2008 private opinion letter reflects an 
opinion as to the relationship between the Veteran's tinnitus and 
his service-connected PTSD.  

Accordingly, this evidence is new, as it had not been previously 
considered by VA, and material, as it raises the reasonable 
possibility of substantiating the Veteran's claim.  The Board 
thus finds that new and material evidence has been submitted 
since the October 2007 rating decision with respect to the issue 
of entitlement to service connection for tinnitus.  Therefore, it 
is reopened.


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for tinnitus is reopened, and 
to that extent only, the appeal is granted.





REMAND

The Veteran and his representative assert that the Veteran's 
tinnitus is related to acoustic trauma the Veteran sustained 
during his more than 20 years of military service in Vietnam, or 
to a service-connected disorder on the basis of aggravation.  
Tinnitus was first reported at the February 2004 VA examination, 
but at various times since first claiming service connection for 
tinnitus in November 2003, the Veteran has reported that it began 
either in service, in 1991, in 2000, or in 2003.  Moreover, 
multiple opinions exist with respect to the relationship between 
the Veteran's tinnitus and his military service, but the recent 
June 2008 opinion of the Veteran's private physician also 
indicated his belief that the Veteran's tinnitus was aggravated 
by his service-connected PTSD and caffeine intake.  The private 
physician's opinion provides no rationale for its conclusion, and 
is therefore of limited probative value.  See Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the 
probative value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).  However, the low 
threshold criteria, as set forth in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), for finding that a VA examination is 
required, are met.  

Accordingly, the reopened issue of entitlement to service 
connection for tinnitus is remanded for the following actions:

1.  Schedule the Veteran for an 
audiological examination, with a VA 
examiner of appropriate expertise, to 
determine the current nature and etiology 
of the Veteran's tinnitus.  The claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the service and postservice medical 
records, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the tinnitus reported by the 
Veteran is related to his military 
service, or to a service-connected 
disorder, to include PTSD.  Information 
contained in the Veteran's service 
personnel records, including his military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
Veteran's history of any inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  A complete 
rationale must be provided for any opinion 
expressed, to include reference to the 
service or postservice medical evidence, 
or outside medical treatises or other 
information, on which the opinion is 
based.  

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim; the consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the aforementioned 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to the last known address of record.  
Indicate whether any notice that was sent 
was returned as undeliverable.

3.  When the above development has been 
completed, readjudicate the issue of 
entitlement to service connection for 
tinnitus.  If any benefit sought on appeal 
remains denied, issue an additional 
supplemental statement of the case to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, return 
the appeal to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009). 




 Department of Veterans Affairs


